On October 27, 2005, the defendant was sentenced to the following: Charge I: Ten (10) years in the Montana Women’s Prison, with no time suspended and no parole eligibility until completion of any and all treatment recommended by the initial classification board at the Women’s State Prison, for the offense of Criminal Endangerment, a felony; Charge II: Ten (10) years in the Montana Women’s Prison, with no time suspended, to run consecutively to Charge I, for the offense of Assault on a Peace Officer, a felony; and Charge III: A commitment to the Ravalli County Detention Facility for a term of six (6) months, with no time suspended, to run consecutively with Charges I and II, for the offense of Criminal Mischief, a misdemeanor.
On April 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kris CopenhaverLandon. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of sentences given toward similar crimes around the state and that the State recommended to run the charges concurrent in the plea agreement.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Charge I: Ten (10) years in the Montana Women’s Prison, with no time suspended and no parole restriction; Charge II: Ten (10) years in the Montana Women’s Prison, with no time suspended, to run concurrently with Charge I; and Charge III: A commitment to the Ravalli County Detention Facility for a term of six (6) months, with no time suspended, to run concurrently with Charges I and II. The restitution *32requirements and conditions shall remain the same as imposed in the October 27, 2005 judgment.
DATED this 14th day of April, 2006.
Done in open Court this 7th day of April, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.